 



     AMENDMENT AGREEMENT NO.3 dated as of September 28, 2007 (this “Amendment”),
with respect to the Fourth Amended and Restated Credit Agreement dated as of
August 15, 2006 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among REGENCY GAS SERVICES
LP, a Delaware limited partnership, REGENCY ENERGY PARTNERS LP, a Delaware
limited partnership, the Subsidiary Guarantors, the Lenders, UBS SECURITIES LLC
(“UBSS”) and WACHOVIA CAPITAL MARKETS, LLC (“Wachovia Capital Markets”), as
joint lead arrangers and joint bookmanagers for the Tranche B-1 Term Loans,
WACHOVIA CAPITAL MARKETS, CITIGROUP GLOBAL MARKETS INC. (“CGMI”) and UBSS, as
joint lead arrangers and joint bookmanagers for the Revolving Loans, WACHOVIA
BANK, NATIONAL ASSOCIATION, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders and as collateral agent for the Secured
Parties, as issuing bank and swingline lender, UBS LOAN FINANCE LLC, as
syndication agent for the Loans, CGMI, as co-syndication agent for the Revolving
Loans and FORTIS CAPITAL CORP.. JPMORGAN CHASE BANK, N.A., THE ROYAL BANK OF
SCOTLAND PLC and MORGAN STANLEY BANK, as co-documentation agents.
     A. The Borrower has requested that the Administrative Agent and Required
Lenders agree to amend certain provisions of the Credit Agreement in order to
increase the Revolving Commitment in an aggregate principal amount of
$250,000,000;
     B. The Administrative Agent and Required Lenders are willing so to agree
and to amend certain provisions of the Credit Agreement pursuant to the terms
and subject to the conditions set forth herein.
     C. Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement.
     In consideration of the premises and the agreements, provisions and
covenants contained herein, the parties hereto hereby agree, on the terms and
subject to the conditions set forth herein, as follows:
     SECTION 1.      Amendments. Section 1.01 of the Credit Agreement shall be
amended as follows:
(a)      the definition of “Additional Revolving Lender” shall be amended and
restated in its entirety to read as follows:
““Additional Revolving Lender” shall mean a Person with (i) a Replacement
Revolving Commitment or (ii) a New Revolving Commitment, in each case on or
after the Amendment Effective Date.”
(b)      the definition of “Eligible Assignee” shall be amended and restated in
its entirety to read as follows:
““Eligible Assignee” shall mean (a) any Revolving Lender, (b) an Affiliate of
any Revolving Lender, (c) an Approved Fund of a Revolving Lender and (d) any
other person approved by the Administrative Agent, the Issuing Bank, the
Swingline Lender and Borrower (each such approval not to be unreasonably
withheld or delayed); provided that (x) no approval of Borrower shall be
required during the continuance of an Event of Default and (y) “Eligible
Assignee” shall not include Borrower or any of its Affiliates or Subsidiaries or
any natural person.”
(c)      the definition of “New Revolving Commitment” shall be amended and
restated in its entirety to read as follows:

 



--------------------------------------------------------------------------------



 



““New Revolving Commitment” shall mean the commitment by each Additional
Revolving Lender that executes and delivers a counterpart of the Amendment
Agreement or Amendment No. 3 pursuant to which it agrees to make Revolving Loans
in an amount set forth on Schedule 1 to the Amendment Agreement or the amount
set forth below its signature to Amendment No. 3, having identical terms with,
and having the same rights and obligations under the Loan Documents as, the
Renewed Revolving Commitments.”
(d)      the definition of “Commitment” shall be amended by deleting the
reference therein to “Tranche B-1 Term Loans or”.
(e)      the definition of “Revolving Commitment” shall be amended and restated
in its entirety to read as follows:
““Revolving Commitment” shall mean (i) with respect to each Lender on the
Amendment Effective Date, (a) a Renewed Revolving Commitment, (b) a Replacement
Revolving Commitment or (c) a New Revolving Commitment and (ii) the commitment
of each person after the Amendment Effective Date to make Revolving Loans
pursuant to an Assignment and Assumption, Amendment No. 3, an Increase Joinder
or a Revolving Loan Joinder, in each case as the same may be (x) reduced from
time to time pursuant to Section 2.07, (y) reduced or increased from time to
time pursuant to assignments to or by such Lender pursuant to Section 10.04 or
(z) increased from time to time pursuant to Section 2.19. The aggregate
principal amount of the Revolving Commitments on the Amendment Effective Date
was $250.0 million and the aggregate principal amount of the Revolving
Commitments on the Amendment No. 3 Effective Date is $500.0 million.”
(f)      the following definitions shall be deleted in their entirety:
(i) “Incremental Tranche B-1 Term Loan Commitment”; and
(ii) “Incremental Tranche B-1 Term Loans”.
(g)      Section 2.19 shall be amended and restated in its entirety to read as
follows:
“ SECTION 2.19      Increase in Commitments; Release of Collateral
(a)      Borrower Request. Borrower may by 10 Business Days’ written notice to
the Administrative Agent request, on up to but no more than four separate
occasions, prior to the Revolving Maturity Date, an increase to the existing
Revolving Commitments by an aggregate amount not in excess of $250.0 million in
the aggregate and not less than $5.0 million individually; provided, however,
that after any increase in Commitments pursuant to this Section 2.19, the total
aggregate amount of the Revolving Commitments shall not exceed $750.0 million.
Each such notice shall specify (i) the date (each, an “Increase Effective Date”)
on which Borrower proposes that the increased or new Commitments shall be
effective, which shall be a date not less than 10 Business Days after the date
on which such notice is delivered to the Administrative Agent and (ii) the
identity of each Eligible Assignee to whom Borrower proposes any portion of such
increased or new Commitments be allocated and the amounts of such allocations;
provided that any existing Lender approached to provide all or a portion of the
increased or new Commitments may elect or decline, in its sole discretion, to
provide such increased or new Commitment.

 



--------------------------------------------------------------------------------



 



(b)      Conditions. The increased or new Commitments shall become effective, as
of such Increase Effective Date; provided that:
(i)      each of the conditions set forth in Section 4.02 shall be satisfied;
(ii)      no Event of Default shall have occurred and be continuing or would
result from the borrowings to be made on the Increase Effective Date;
(iii)      as of the applicable Test Period, after calculating Consolidated
EBITDA, Indebtedness and Consolidated Interest Expense on a Pro Forma Basis to
give effect to the borrowings to be made on the Increase Effective Date, the
Projects, any Permitted Acquisition (including any Permitted Acquisition
financed on the Increase Effective Date) and Asset Sales consummated at any time
on or after the first day of the Test Period as if the incurrence of such
Indebtedness, the Projects and any such Permitted Acquisition had been effected
on the first day of such period and as if each such Asset Sale had been
consummated on the first day of such period, the Reporting Entity shall be in
compliance with each of the covenants set forth in Section 6.10;
(iv)      Borrower shall make any payments required pursuant to Section 2.13 in
connection with any adjustment of Revolving Loans pursuant to Section 2.19(d);
and
(v)      Borrower shall deliver or cause to be delivered any legal opinions or
other documents reasonably requested by the Administrative Agent in connection
with any such transaction.
(c)      Terms of New Loans and Commitments. The terms and provisions of the
Revolving Loans made pursuant to a new Commitment shall be, except as otherwise
set forth herein or in the Increase Joinder, identical to the Revolving Loans.
The increased or new Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by Borrower, the Administrative Agent and each
Lender making such increased or new Commitment, in form and substance
satisfactory to each of them. The Increase Joinder may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.19. In
addition, unless otherwise specifically provided herein, all references in the
Loan Documents to Revolving Loans shall be deemed, unless the context otherwise
requires, to include references to Revolving Loans made pursuant to the new
Commitments made pursuant to this Agreement.
(d)      Adjustment of Revolving Loans. Each of the Revolving Lenders having a
Revolving Commitment prior to such Increase Effective Date (the “Pre-Increase
Revolving Lenders”) shall assign to any Revolving Lender which is acquiring a
new or additional Revolving Commitment on the Increase Effective Date (the
“Post-Increase Revolving Lenders”), and such Post-Increase Revolving Lenders
shall purchase from each Pre-Increase Revolving Lender, at the principal amount
thereof together with accrued and unpaid interest and fees, if any, such
interests in the Revolving Loans and participation interests in LC Exposure and
Swingline Loans outstanding on such Increase Effective

 



--------------------------------------------------------------------------------



 



Date as shall be necessary in order that, after giving effect to all such
assignments and purchases, such Revolving Loans and participation interests in
LC Exposure and Swingline Loans will be held by Pre-Increase Revolving Lenders
and Post-Increase Revolving Lenders ratably in accordance with their Revolving
Commitments after giving effect to such increased Revolving Commitments.
(e)      Equal and Ratable Benefit. The Loans and Commitments established
pursuant to this paragraph shall constitute Loans and Commitments under, and
shall be entitled to all the benefits afforded by, this Agreement and the other
Loan Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Security
Documents. The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Security Documents continue to be perfected under the
UCC or otherwise after giving effect to the establishment of any such new
Commitments.
(g)      Release of Collateral. Notwithstanding anything to the contrary
contained in this Agreement, the Security Documents, any Loan Document or any
other document executed in connection herewith, upon payment in full of all of
the outstanding Loans and after Regency MLP achieves an Investment Grade Rating,
all Collateral and the Security Documents shall be released automatically and
terminated without any further action. In connection with the foregoing, the
Collateral Agent shall, at Borrower’s expense, promptly execute and file in the
appropriate location and deliver to Borrower and each such Guarantor or
Guarantor’s designee such termination and full or partial release statements or
confirmation thereof, as applicable, and do such other things as are necessary
to release the liens to be released pursuant hereto promptly upon the
effectiveness of any such release.”
(h)      Section 10.02(b)(xi) shall be amended by deleting the reference therein
to “and, if additional Classes of Tranche B-1 Term Loans under this Agreement
pursuant to Section 2.19 or consented to by the Required Lenders are made, such
new Tranche B-1 Term Loans may be included on a pro rata basis in the various
prepayments required pursuant to Section 2.10(f)”; and
(i)      the following defined terms shall be added to Section 1.01 in
appropriate alphabetical order:
(i) ““Amendment No. 3” shall mean Amendment No. 3 to Fourth Amended and Restated
Credit Agreement, which amends this Agreement, dated as of the Amendment No. 3
Effective Date, among the Borrower, the Administrative Agent and the Required
Lenders.”; and
(ii) ““Amendment No. 3 Effective Date” shall mean September 28, 2007.”
     SECTION 2. Conditions Precedent. The effectiveness of this Amendment is
subject to the condition that the Administrative Agent shall have received
signature pages from the Required Lenders, the Borrower and the Subsidiary
Guarantors and the Borrower shall deliver or cause to be delivered any legal
opinions or other documents reasonably requested by the Administrative Agent in
connection with any such transaction.

 



--------------------------------------------------------------------------------



 



     SECTION 3. Representations and Warranties. The Borrower represents and
warrants to the Administrative Agent and each of the Lenders that:
     (a)      This Amendment is within the Borrower’s organizational powers and
has been duly authorized by all necessary organizational action on the part the
Borrower. This Amendment has been duly executed and delivered by the Borrower
and constitutes, a legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
     (b)      After giving effect to this Amendment, the representations and
warranties set forth in Article III of the Credit Agreement or in any Loan
Document are true and correct in all material respects (it being understood and
agreed that any representation or warranty that by its terms is made as of a
specified date shall be required to be true and correct in all material respects
as of a specified date).
     (c)      After giving effect to this Amendment, no Default has occurred or
is continuing.
     SECTION 4. Credit Agreement. Except as specifically provided hereby, the
Credit Agreement shall continue in full force and effect in accordance with the
provisions thereof as in existence on the date hereof. After the date hereof,
any reference to the Credit Agreement in any Loan Document shall mean the Credit
Agreement as modified hereby. This Amendment shall be a Loan Document for all
purposes.
     SECTION 5. Applicable Law. This Amendment shall be governed by, and be
construed in accordance with, the laws of the State of New York.
     SECTION 6. Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute one contract. Delivery of an executed signature
page of this Amendment by facsimile or “pdf file” transmission shall be
effective as delivery of a manually executed counterpart hereof.
     SECTION 7. Expenses. Borrower agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses incurred by it in connection with this
Amendment, including the reasonable fees, charges and disbursements of Cahill
Gordon & Reindel llp, counsel for the Administrative Agent.
     SECTION 8. Headings. The Section headings used herein are for convenience
of reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.
[Signature pages to follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their respective authorized officers as of the day and year
first written above.

            REGENCY GAS SERVICES LP,               By:   Regency OLP GP LLC, its
general partner               By:   /s/ Stephen L. Arata         Stephen L.
Arata        Vice President     

 



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL ASSOCIATION, as
Administrative Agent
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



                                  as a Lender                      By:          
Name:           Title:        

New Revolving Commitment:
                                                            

 



--------------------------------------------------------------------------------



 



     Each of the undersigned, in its capacity as a Guarantor, hereby
acknowledges the terms and conditions set forth in this Amendment and hereby
ratifies and confirms its obligations under the Credit Agreement as amended by
this Amendment, including, without limitation, its guarantee of the Guaranteed
Obligations.

              REGENCY ENERGY PARTNERS LP
 
  By:   Regency GP LP, its General Partner
 
  By:   Regency GP LLC, its General Partner
 
       
 
  By:    /s/ Stephen L. Arata
 
       
 
      Stephen L. Arata
 
      Executive Vice President and
 
      Chief Financial Officer
 
            REGENCY WAHA LP, LLC     REGENCY NGL GP, LLC     REGENCY GAS
MARKETING GP, LLC     REGENCY WAHA GP, LLC     REGENCY INTRASTATE GAS LLC    
REGENCY MIDCON GAS LLC     REGENCY LIQUIDS PIPELINE LLC     REGENCY GAS
GATHERING AND PROCESSING LLC     GULF STATES TRANSMISSION CORPORATION    
REGENCY NGL MARKETING LP
 
  By:   Regency NGL GP, LLC,
its General Partner     REGENCY GAS MARKETING LP
 
  By:   Regency Gas Marketing GP, LLC,
its General Partner     REGENCY GAS SERVICES WAHA, LP
 
  By:   Regency Waha GP, LLC,
its General Partner     PUEBLO HOLDINGS, INC.     PUEBLO MIDSTREAM GAS
CORPORATION     PUEBLO ENERGY MARKETING, INC.     REGENCY OIL PIPELINE LLC
 
       
 
  By:   /s/ Stephen L. Arata
 
       
 
      Stephen L. Arata
 
      Vice President

 



--------------------------------------------------------------------------------



 



              REGENCY TS GP LLC     REGENCY FIELD SERVICES LP
 
  By:   Regency TS GP LLC,
 
      its General Partner     REGENCY GUARANTOR GP LLC     REGENCY GUARANTOR LP
 
  By:   Regency Guarantor GP LLC,
 
      its General Partner     REGENCY OPERATING GP LLC     REGENCY EASTEX
NEWLINE LP
 
  By:   Regency Operating GP LLC,
 
      its General Partner     REGENCY OPERATING LP
 
  By:   Regency Operating GP LLC,
 
      its General Partner     REGENCY EASTEX PROTREAT I LP
 
  By:   Regency Operating GP LLC,
 
      its General Partner     REGENCY EASTEX PROTREAT II LP
 
  By:   Regency Operating GP LLC,
 
      its General Partner     REGENCY GU GP LLC     REGENCY GAS UTILITY LP
 
  By:   Regency GU GP LLC,
 
      its General Partner     REGENCY FS GP LLC     REGENCY FS LP
 
  By:   Regency FS GP LLC,
 
      its General Partner     REGENCY TS ACQUISITION GP LLC     REGENCY TS
ACQUISITION LP
 
  By:   Regency TS Acquisition GP LLC,
 
      its General Partner     REGENCY FN GP LLC     REGENCY FRIO NEWLINE LP
 
  By:   Regency FN GP LLC,
 
      its General Partner     REGENCY TGG LLC     REGENCY PIPELINE COMPANY INC.
    REGENCY GAS COMPANY LTD.
 
  By:   Regency Pipeline Company Inc.,
 
      its General Partner
 
       
 
  By:    /s/ Stephen L. Arata
 
       
 
      Stephen L. Arata
 
      Vice President

 



--------------------------------------------------------------------------------



 



              PALAFOX JOINT VENTURE
 
       
 
  By:   Regency Gas Company Ltd.,
 
      its Venturer
 
  By:   Regency Pipeline Company Inc.,
 
      its General Partner
 
       
 
  By:    /s/ Stephen L. Arata
 
       
 
      Stephen L. Arata
 
      Vice President
 
       
 
  By:   Regency Gas Services LP,
 
      its Venturer
 
  By:   Regency OLP GP LLC,
 
      its General Partner
 
       
 
  By:    /s/ Stephen L. Arata
 
       
 
      Stephen L. Arata
 
      Vice President

 